                         Case 2:18-cv-00573-RFB-NJK Document 30 Filed 07/01/19 Page 1 of 3



                    1 S. BRENT VOGEL
                      Nevada Bar No. 6858
                    2    E-Mail: Brent.Vogel@lewisbrisbois.com
                      KATHERINE J. GORDON
                    3 Nevada Bar No. 5813
                         E-Mail: Katherine.Gordon@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789

                    7 Attorneys for Defendant Naphcare, Inc.

                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                            DISTRICT OF NEVADA
                   10

                   11
                        DARYL E. GHOLSON,                                CASE NO. 2:18-cv-00573-RFB-NJK
                   12
                                           Plaintiff,
                   13                                                    MOTION TO REMOVE COUNSEL
                                  vs.                                    FROM CM/ECF SERVICE LIST AND
                   14                                                    REQUEST FOR DISCONTINUATION OF
                      CLARK COUNTY DETENTION CENTER,                     NOTICE AND ORDER
                   15 et al; NAPHCARE, INC., NURSE #1, JANE
                      DOE; NURSE # 2, JANE DOE,
                   16
                                   Defendants.
                   17

                   18

                   19            Attorney Katherine J. Gordon, of LEWIS BRISBOIS BISGAARD & SMITH LLP, brings
                   20 this Motion to Remove Counsel, Amanda J. Brookhyser, from CM/ECF Service/Mailing List and

                   21 Request for Discontinuance of Notice, as her last day of employment with LEWIS BRISBOIS

                   22 BISGAARD & SMITH LLP was February 2019.

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4830-0376-2587.1                             1
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:18-cv-00573-RFB-NJK Document 30 Filed 07/01/19 Page 2 of 3



                    1            Therefore, the undersigned respectfully requests that Ms. Brookhyser’s name be removed

                    2 from the CM/ECF Service/Mailing List for this case.

                    3             DATED this 1st day of July 2019.

                    4                                                LEWIS BRISBOIS BISGAARD & SMITH             LLP

                    5

                    6

                    7                                                By          /s/ S. Brent Vogel
                                                                          S. BRENT VOGEL
                    8                                                     Nevada Bar No. 6858
                                                                          KATHERINE J. GORDON
                    9
                                                                          Nevada Bar No. 5813
                   10                                                     6385 S. Rainbow Boulevard, Suite 600
                                                                          Las Vegas, Nevada 89118
                   11                                                     Tel. 702.893.3383

                   12                                                     Attorneys for Defendant Naphcare, Inc.
                   13

                   14
                                                       2nd day of July, 2019
                                 IT IS SO ORDERED this ____
                   15

                   16

                   17                                                     UNITED STATES MAGISTRATE JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4830-0376-2587.1                                   2
& SMITH LLP
ATTORNEYS AT LAW
